Exhibit 99.1 FORM 51-102F3 MATERIAL CHANGE REPORT Item 1 Name and Address of Company State the full name of your company and the address of its principal office in Canada. Olympus Pacific Minerals Inc. (the “Company”) Suite 500, 10 King Street East Toronto, ON M5C 1C3 Telephone No.416-572-2525 Item 2 Date of Material Change State the date of the material change. April 1, Item 3 News Release State the date and method(s) of dissemination of the news release issued under section7.1 of National Instrument51-102. A news release was disseminated on April 1, 2008 to The Toronto Stock Exchange as well as through various other approved public media and was filed on EDGAR and SEDAR and filed with the securities commissions of British Columbia, Alberta, Ontario and Quebec. Item 4 Summary of Material Change(s) The Company has released positive results of the technical report on feasibility studies for the Phuoc Son Gold Project in Quang Nam Province, Vietnam (the “Technical Report”) authored by independent mining and geological consultants, Terra Mining Consultants/Stevens & Associates (“Terra/SA”) based in Auckland, New Zealand. The Company holds 85% of the Phuoc Son gold project, located in the western highlands of Quang Nam province, in central Vietnam, about 14.5 kilometers northwest of Kham Duc and approximately 90 kilometers southwest of the port city of Da Nang. Two deposits comprise the Phuoc Son gold project, the South (Bai Dat) and North (Bai Go) deposits, which lie about 1 kilometer apart. Item5 Full Description of Material Change 5.1 Full Description of Material Change The Company has released positive results of the technical report on feasibility studies for the Phuoc Son Gold Project in Quang Nam Province, Vietnam (the “Technical Report”) authored by independent mining and geological consultants, Terra Mining Consultants/Stevens & Associates (“Terra/SA”) based in Auckland, New Zealand. The Company holds 85% of the Phuoc Son gold project, located in the western highlands of Quang Nam province, in central Vietnam, about 14.5 kilometers northwest of Kham Duc and approximately 90 kilometers southwest of the port city of Da Nang. Two deposits comprise the Phuoc Son gold project, the South ( Bai Dat)and North ( Bai Go) deposits, which, lie about one kilometer apart. The Technical Report isbased on proven and probable reserves in, the South (Bai Dat) and North (Bai Go) deposits of the Phuoc Son gold property.The reserve figures have been confirmed by the Qualified Persons, Graeme W. Fulton and Murray R. Stevens who are authors of the independent report. South Deposit (Bai Dat): Gold Reserve CATEGORY TONNES (t) Au (g/t) Proven 88,490 13.14 Probable 341,520 9.3 Proven + Probable 430,010 10.09 North Deposit ( Bai Go):
